Citation Nr: 1514305	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2010, the Veteran testified at a hearing before the undersigned.  Most recently, the Board remanded the Veteran's claim for additional action in July 2013.  


FINDING OF FACT

The preponderance of the evidence shows that the claimant's right shoulder disability is not related to his military service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in June 2005, prior to the November 2004 rating decision, along with the letter dated in October 2011 provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the March 2012 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide the appellant with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the acting VLJ asked questions regarding the in-service injury and its relationship to his current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his post-service treatment records from the Biloxi VA Medical Center and his records on file with the Social Security Administration (SSA) in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was provided a VA medical examination in December 2012 and a supplemental opinion was obtained in October 2013.  Moreover, the Board finds that the examination and opinion substantially complied with the Board's remand instructions and are adequate to adjudicate the appeal because after a review of the record on appeal, taking a detailed medical history from the claimant, and/or an examination, the examiners provided opinions as to the origins of his disability which opinions were based on citation to relevant evidence found in the claims file and took into account both of the Veteran's claimed in-service injuries .  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the appellant's claims files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim

The Veteran asserts he has a right shoulder disability as a result of injuries sustained during service, to include in association with a fall on the obstacle course in 1990 or 1991 and as a result playing football during service in 1992.   It is also requested that the appellant be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with an old healed fracture deformity of the right clavicle.  See December 2012 VA examination.  

As to direct service connection for a right shoulder disability under 38 C.F.R. § 3.303, service treatment records contain an August 1992 entry documenting treatment for a complaint of right shoulder pain.  The record indicates there was a traumatic injury to the right shoulder two weeks prior in Okinawa, Japan.  Examination of the right shoulder showed full range of motion, but there was tenderness.  The impression was right shoulder strain versus possible bursitis.  The Veteran was treated with pain medication and ice and was to return to the clinic if there was no improvement.  Moreover, the Veteran is competent to report on observable problems, such as having right shoulder pain and lost motion since the above injury.  See Davidson, supra.

However, at the subsequent October 1993 re-enlistment examination and the March 1995 separation examination, the Veteran did not report a history of right shoulder problems.  Moreover, when examiner these times it was opined that his upper extremities were normal and these medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Further, while the Veteran as a lay person is competent to report on having ongoing right shoulder pain and lost motion since the above documented injury, he is not competent to provide a diagnosis of a chronic right shoulder disability given the complexity of the medical matters involved and the absence of any medical expertise.  See Davidson, supra.  Therefore, the Board finds that the preponderance of the evidence shows that, while the Veteran sustained a right shoulder injury while on active duty, this injury did not result in a chronic disability and service connection based on in-service onset is not warranted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the right shoulder in the first post-service year.  Accordingly, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1995 and the first complaints, diagnoses, or treatment for a right shoulder disability years latter to be evidence against a finding of continuity of symptomatology.

Again, the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he had problems with observable symptoms of a disability such as pain and lost motion.  See Davidson, supra.  However, a review of the claims file demonstrates that the Veteran's lay accounts of experiencing symptoms or having disability since service are not credible.  In this regard, the lay assertions are contrary to what is found in the service and post-service records including the service separation examination in which he did not report a history of a right shoulder disability and which, on examination, specifically found that his upper extremities were normal.  The record shows that the Veteran's claimed disability was initially mentioned around the time when he filed this claim for VA benefits.  

As such, more credence and weight is given to the service treatment records which show normal findings on separation from service as well as the post-service treatment records, which show a prolonged period without complaint and no continuity of symptomatology since service.  Therefore, the Board finds that service connection based on continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the right shoulder disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record does not create a relationship between the Veteran's current disability and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  In fact, the December 2012 VA examination report and the October 2013 VA opinion reflect that is less than likely that the Veteran's healed right clavicle fracture shown on x-ray examination is related to service.  It was noted that no fracture was shown on x-ray examination of the right shoulder after the injury during service in 1992.  The VA examiner added that, "[o]ddly enough, there are no arthritic changes associated with an in-service right shoulder injury suggesting a more recent etiology."  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  In this regard, although the Veteran is competent to report right shoulder symptoms, he is not shown to have medical expertise.  See Davidson, supra.  As such, the Board finds that his opinion is not competent with respect to diagnosis or a relationship between the current disability and service.  Id.

Accordingly, the Board finds that the most probative evidence of record shows that service connection based on the initial documentation of the right shoulder disability after service is not warranted and the claims must also be denied based on this theory of entitlement.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).


ORDER

Service connection for a right shoulder disability is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


